Title: Thomas Jefferson to James Pleasants, 9 February 1812
From: Jefferson, Thomas
To: Pleasants, James


          
                  Dear Sir 
                   
                     Monticello 
                     Feb. 9. 12.
          
		  
		  The 
                  inclosed letter being directed to you in conjunction with mr Randolph & myself, I now forward it. your personal knolege of the young  
                  gentlemen will perhaps enable you to serve them, and
			 especially your presence at the seat of appointment. 
                
                
                
                
                I have no personal acquaintance with them, but have written to the Secretary at War inclosing a letter from Dr Turpin respecting them.
                
                
                
                
                
                
                
                
                
                
                
                our neighborhood furnishes little matter of communication, and I go too seldom from home to collect that little. I find my neighbors expect war, approve of it & are willing to
			 meet any taxes except the stamp-tax. I hear some wishing the whiskey tax (which every sober man will favor) could be levied solely on licenses to be issued for selling that liquor. the objection
			 to
			 this tho’ weighty, are not as strong as to the domiciliary searches. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        